Citation Nr: 9929451	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in October 1998.


FINDINGS OF FACT

1. There has been no establishment of an etiologic nexus 
between any currently demonstrated acquired psychiatric 
disorder and service, or a service connected disability.

2. The veteran has a personality disorder, with strong 
borderline and antisocial features.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for any psychiatric 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must fail and there is no duty on the VA to assist him in the 
development of his claim because such additional development 
would be futile.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

In the instant case, the veteran claims that he has an 
acquired psychiatric disorder that is the result of steroid 
medication that he states that he has taken to treat his 
service connected bronchial asthma condition.  It is noted 
that service connection is in effect for bronchial asthma, 
rated 60 percent disabling; lumbar disc disease, rated 20 
percent disabling; generalized osteoporosis, rated 10 percent 
disabling; residuals of a fracture of the left index finger, 
rated noncompensable; and an appendectomy scar, rated 
noncompensable.  

Review of the service medical records fails to show any 
evidence of an acquired psychiatric disease.  Medical records 
of treatment rendered subsequent to service are similarly 
negative.  

An examination was conducted by VA in February 1999.  The 
examination was specifically for the purpose of determining 
whether the veteran had a psychiatric disorder that was 
related to medication, specifically steroid therapy, that was 
used to treat his service connected bronchial asthma.  During 
the course of the interview, the veteran was observed to be 
hyperactive and verborrheic.  He was, however, in contact 
with reality.  The examiners ordered toxicology testing which 
was very highly positive for cocaine.  It was the examiner's 
opinion that this explained the behavior that he had shown 
during the interview.  It was believed that the veteran's 
primary problem was a personality disorder.  The final 
diagnoses were cocaine induced mood disorder, polysubstance 
abuse, rule out dependence, and personality disorder with 
strong borderline and antisocial features.  The examiner 
noted that the present diagnosis was not in any way related 
to the use of steroid medication.  

The VA examination showed that the veteran's primary 
psychiatric problem was his personality disorder.  Congenital 
or developmental defects, refractive error of the eyes, and 
personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  Therefore, service 
connection for a personality disorder is not appropriate.  
Beno v. Principi, 3 Vet. App. 439 (1992).  Further, it was 
shown that the veteran does not have an acquired psychiatric 
disorder that has been related to the steroid medications used 
to treat his bronchial asthma.  There is no medical opinion of 
such a relationship and while the veteran has given sworn 
testimony to the effect that he believes that there is a 
relationship, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under these circumstances, the claim is not 
considered plausible and must be denied.  


ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

